OHIEP JUSTICE ROBERTSON
delivered the opinion op the court.
The ruling question in this ease is whether a note for money made “payable to order” at the First National Bank at Covington, and indorsed to and discounted by said bank, has the legal character and effect of a foreign bill of exchange, under the act of 1865 (Myers’s Supplement, 60), which provides that any promissory note made “payable and negotiable” at a national bank, and indorsed to and discounted by said bank, shall stand on the footing of a foreign bill of exchange.
We consider the words “payable to order” legally synonymous with the statutory words “payable and negotiable.” “To order” makes the note “negotiable” as effectually as if the precise word “ negotiable ” had been substituted.
Such being the opinion of the circuit court, and its decision on subordinate and dependent questions conforming to that construction without any incidental error, the judgment appealed from is affirmed.